EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Barton on September 1, 2022.

The application has been amended as follows: 

	In claim 2, in line 3, the limitation – of the fluorescence-light hyperspectral image cube --- has been inserted after the word “images”.

	In claim 3, in line 6, the limitation --- of the depth-dependent spectral properties --- has been inserted after the word “model”.

	In claim 5, in line 19, the limitation “at pixels” has been deleted and the limitation --- of the fluorophores in the tissue at the pixels --- inserted therefor.
	In claim 5, in line 22, the word “comprising” has been deleted and the word --- comprises --- inserted therefor.
	In claim 5, in line 23, the first instance of the word “of” has been deleted and the word --- between --- inserted therefor.
	In claim 5, in line 23, the word --- selected --- has been inserted before the word “pair”.
	In claim 5, in line 25, the word --- of --- has been inserted before the limitation “the two images”.
	In claim 5, in line 25, the word --- selected --- has been inserted before the word “pair”.

	In claim 6, in line 1, the term “claim 0” has been deleted and the term --- claim 5 --- inserted therefor.
	In claim 6, in line 2, the limitation --- of the depth-dependent spectral properties --- has been inserted after the word “model”.  

	In claim 7, in line 1, the term “claim 0” has been deleted and the term --- claim 5 --- inserted therefor.
	In claim 7, in line 1, the limitation --- of the depth-dependent spectral properties --- has been inserted after the word “model”.  

	In claim 8, in line 2, the word “correcting” has been deleted and the word --- normalizing – inserted therefor.

	In claim 10, in line 21, the limitation “at pixels” has been deleted and the limitation --- of the fluorophores in the tissue at the pixels --- inserted therefor.

	In claim 11, in line 1, the first occurrence of the word “the” has been deleted and the word --- The --- inserted therefor.
	In claim 11, in line 1, the word “a” has been deleted and the word --- the --- inserted therefor.  

Reasons for Allowance
Claims 2-3 and 5-11 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regards to claims 5 and 10, the prior art does not teach or suggest determining, using a voxel-based model and the extracted scattering and absorption parameters derived from the white-light hyperspectral image cube and the depth of the fluorophores in the tissue at the pixels, and at least one image of the fluorescence-light hyperspectral image cube, fluorophore concentration at voxels of the voxel-based model, in combination with the other claimed elements.  
The dependent claims are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793